Salmon v. State, No. 177-5-15 Bncv (Wesley, J., July 15, 2015)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the accompanying data included in the Vermont trial court
opinion database is not guaranteed.]
                                                                      STATE OF VERMONT
SUPERIOR COURT                                                                                                                                  CIVIL DIVISION
Bennington Unit                                                                                                                       Docket No. 177-5-15 Bncv




                                                                        Salmon vs. Vermont

                                                           ENTRY REGARDING MOTION

Count 1, Post Conviction Relief (177-5-15 Bncv)

Title:                       Motion for Summary Judgment (Motion 1)
Filer:                       Sheyon Salmon
Attorney:                    Dawn Matthews
Filed Date:                  May 20, 2015

Response filed on 06/19/2015 by Attorney Christina Rainville for Respondent State of Vermont
Response filed on 07/01/2015 by Attorney Dawn Matthews for Petitioner Sheyon Salmon

The motion is GRANTED.

        Petitioner Sheyon Salmon brings this post-conviction relief (PCR) case under 13 V.S.A. §
7131 to challenge the validity of his guilty plea to first degree aggravated assault under 13
V.S.A. § 1043(a)(1). Petitioner, a legal permanent resident in this country, admitted in his plea
colloquy to recklessly applying strangling pressure to a girlfriend’s neck and restricting her
airflow. He contends these facts were insufficient to support his conviction. His position is that
reckless strangulation does not qualify as a “serious bodily injury” under 13 V.S.A. § 1021(2),
and that, therefore, an element of the assault could not be proved.

        As a result of his guilty plea, Petitioner was given a deferred Vermont sentence, but his
conviction also led Immigration and Customs Enforcement (ICE) to institute removal
proceedings against him. He was taken into ICE detention and granted the relief of voluntary
departure to his country of origin. It is that detention and pending departure order which
Petitioner contends permits him to argue for PCR. Meanwhile, the State objects that his
deferred Vermont sentence is insufficient to give this Court jurisdiction under the PCR statute.

        For this court to grant relief, the PCR statute requires that a petitioner be “in custody
under sentence.” 13 V.S.A. § 7131. Yet, the definition of that phrase is more expansive than the
seeming plain meaning might suggest. The crucial question is whether the petitioner is
enduring “a significant restraint on personal liberty as a direct result of the challenged Vermont
conviction.” In re Stewart, 140 Vt. 351, 358-60 (1981). Thus, in addition to petitioners detained
in state prison or on restrictive parole, a petitioner experiencing serious collateral
consequences of a wrongful conviction, including immigration consequences, can seek relief
under the PCR statute. Id. (citing, inter alia, Ocon-Perez v. INS, 550 F.2d 1153, 1154 (9th Cir.
                                                          2

1977)); see also In re Sinclair, 2012 VT 47, ¶ 8, 191 Vt. 489 (allowing a PCR petition where
petitioner was not serving time under a Vermont conviction, but that conviction was being used
to enhance a federal conviction).

        For this reason, while Petitioner would not ordinarily be able to bring a PCR case after
receiving only a deferred sentence, he can do so here. See State v. Yates, 169 Vt. 20, 23 (1999)
(“Unlike a suspended sentence, a deferred sentence is not a sentence at all.”). Because
Petitioner’s Vermont conviction has resulted in ICE detention and removal proceedings,
Petitioner is confronting serious collateral consequences as a direct result of his that conviction.
These are sufficient to make him “in custody under sentence” for purposes of PCR.

        Having concluded the petition is properly brought, the Court must next decide whether
Petitioner is entitled to summary judgment on its merits. Summary judgment must be granted
where “the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” V.R.C.P. 56(a). In ruling on the motion, the
Court affords the nonmoving party “the benefit of all reasonable doubts and inferences.” Doe v.
Forrest, 2004 VT 37, ¶ 9, 176 Vt. 476. Under even this stringent test, Petitioner in this case has
shown he is entitled to summary judgment.

        There are no apparent disputes of fact,1 and the State does not contest the core of
Petitioner’s argument. In short, Petitioner explains that his conviction should not stand because
reckless strangulation, to which he confessed, cannot support a finding of “serious bodily
injury” which was a necessary element of the crime of aggravated domestic assault. To be
convicted of first degree aggravated domestic assault, a defendant must have “attempt[ed] to
cause or willfully or recklessly cause[d] serious bodily injury to a family or household member.”
13 V.S.A. § 1043(a)(1). “Serious bodily injury” is defined in 13 V.S.A. § 1021(2) as consisting of
either “(A) bodily injury which creates any of the following: (i) a substantial risk of death; (ii) a
substantial loss or impairment of the function of any bodily member or organ; (iii) a substantial
impairment of health; or (iv) substantial disfigurement”; or, “(B) strangulation by intentionally
impeding normal breathing or circulation of the blood by applying pressure on the throat or
neck or by blocking the nose or mouth of another person.” 13 V.S.A. § 1021(2) (emphasis
added). Thus, Petitioner argues, while strangulation is contemplated by the definition of
“serious bodily injury,” the legislature has specified that it was “intentional[]” strangulation at
which the statute is aimed.

        This Court’s primary purpose is to give effect to the legislature’s intent. E.g. State v.
Carroll, 2003 VT 57, ¶ 7, 175 Vt. 571. Wherever possible, the Court will seek to implement a
statute’s plain language. However, to the extent that a statute is ambiguous, the Court is
guided by long-standing canons of construction. In re S.B.L., 150 Vt. 294, 301–02 (1988). For
example, Vermont courts “recognize ‘the time-honored precept’ in statutory interpretation
that expressio unius est exclusio alterius (the expression of one thing is the exclusion of
another).” State v. Eldert, 2015 VT 87, ¶ 27 (citing State v. Fontaine, 2014 VT 64, ¶ 10, 99 A.3d
1
 Petitioner’s Motion for Summary Judgment was not accompanied by the “separate and concise statement of
undisputed material facts” which is ordinarily required. V.R.C.P. 56(c)(1)(A). However, the State’s opposition
challenged only jurisdiction, without raising any factual dispute as to the claimed basis for Petitioner’s motion for
summary judgment. As the motion was accompanied by evidentiary support not challenged by the State, the Court
will treats it as properly framed.
                                                 3

1034). For another, where statutory sections conflict, “the general . . . must yield to the
special.” Appelget v. Baird, 126 Vt. 503 (1967) (citing Town of Bennington v. Vail, 117 Vt. 395,
398 (1952)). Finally, when the ambiguity appears in a criminal statute, it must be resolved in
favor of the defendant. E.g., State v. LaBounty, 2005 VT 124, ¶ 4, 179 Vt. 199).

         Although the statute at issue here is not ambiguous in all contexts, it is when applied to
the present situation. A restriction of airflow would seem to constitute a bodily injury creating a
“substantial loss or impairment of the function of a[] bodily member or organ,” namely the
trachea, and therefore it would apparently amount to a serious bodily injury, even if it were
caused recklessly. 13 V.S.A.§ 1021(2)(A)(ii). On the other hand, the statute goes on to single out
strangulation in a more specific section, and it specifies that it causes a “serious bodily injury”
only if it is intentional. Id. at § 1021(2)(B). Thus, the Court must resolve this ambiguity with
reference to the canons of construction mentioned above. The fact that intentional
strangulation was specifically mentioned in the statute indicates a legislative objective not to
punish strangulations done with lesser intents under the crime of aggravated domestic assault.
Its specification also requires it to operate in place of the more general or catch-all first section
of the statute. Further, because this is a criminal statute, the rule of lenity applies, and the
Court must interpret “serious bodily injury” as not incorporating reckless strangulation.

        In this case, Petitioner, the State, and the Court all acknowledged at the plea colloquy
that the only allegations were of reckless strangulation. Indeed, the plea agreement specified:
“The parties agree that Defendant acted recklessly, not willfully.” Therefore, the facts
established did not support a finding or plea that Petitioner caused his girlfriend a “serious
bodily injury.” Without such a conclusion, an impossibility under the facts as stipulated, the
elements of first degree domestic assault were not all met. The facts as pled were insufficient
to support the guilty plea and the conviction handed down, and the collateral immigration
consequences that followed were thus “in violation of the constitution or laws of . . . the state
of Vermont.” 13 V.S.A. 7131.

       WHEREFORE, it is hereby ORDERED, Petitioner’s Motion for Summary Judgment is
GRANTED and his conviction for first degree domestic assault is VACATED. The charge in Docket
No. 216-3-14 Bncr is re-instituted and will be returned to the Bennington Criminal Division for
further proceedings.

Electronically signed on July 15, 2015 at 02:28 PM pursuant to V.R.E.F. 7(d).


______________________________________
John P. Wesley
Superior Court Judge

Notifications:
Dawn Matthews (ERN 1463), Attorney for Petitioner Sheyon Salmon
Christina Rainville (ERN 4813), Attorney for Respondent State of Vermont

wesley